Case: 16-10518      Document: 00514294110         Page: 1    Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-10518                                 FILED
                                  Summary Calendar                         January 4, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOHN LEE JOHNSON,

                                                 Petitioner–Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:15-CV-311


Before REAVLEY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       John Lee Johnson, Texas prisoner # 659223, filed a 28 U.S.C. § 2254
application in which he maintained that he was denied previously earned time
credits and that the denial of those credits affected his right to be released to
mandatory supervision. This court granted a COA on a single issue–whether




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10518    Document: 00514294110     Page: 2   Date Filed: 01/04/2018


                                 No. 16-10518

the district court correctly dismissed with prejudice the application for failure
to prosecute. Johnson v. Davis, No. 16-10518 (5th Cir. Apr. 26, 2017).
      This court’s review is limited to issues for which a COA has been granted.
See 28 U.S.C. § 2253(c); United States v. Kimler, 150 F.3d 429, 430 (5th Cir.
1998); Lackey v. Johnson, 116 F.3d 149, 151–52 (5th Cir. 1997). While pro se
briefs are afforded liberal construction, even pro se litigants must brief claims
in order to preserve them. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir.
1993); FED. R. APP. P. 28(a).
      Johnson has failed to address the procedural issue of whether the district
court properly dismissed his § 2254 application for failure to prosecute. He has
instead briefed the merits of his claim that his due process rights were violated
because he was denied good-time credits. Because Johnson has not addressed
the only issue upon which a COA was granted, he has abandoned that issue on
appeal. See Yohey, 985 F.2d at 224–25.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2